Fourth Court of Appeals
                                San Antonio, Texas
                                       March 3, 2014

                                   No. 04-12-00864-CV

                                 Armando BENAVIDES,
                                       Appellant

                                              v.

           Anselmo BENAVIDES, Antonio Benavides, and A.T. Trucking, LLP,
                                  Appellees

               From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 06-03-44411
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court